DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21–36 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2010/0166245 (published 01 July 2010) (“Takigawa”) and US Patent 4,533,890 (patented 06 August 1985) (“Patel”).
Claims 37–40 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Takigawa, US Patent 5,809,157 (patented 15 September 1998) (“Grumazescu”) and US Patent 6,373,675 (patented 16 April 2002) (“Yamazaki”).
Claim 21 is drawn to “a communication device configured for use in a user’s ear canal. The following table illustrates the correspondence between the claimed device and the Takigawa reference.
Claim 21
The Takigawa Reference

Takigawa describes a sound generating apparatus 200 that includes a CD player 201 and an earphone device 100, that together correspond to the claimed communication device. Takigawa at ¶ 50, FIG.1.
“a sealing mechanism configured to acoustically seal a section of the ear canal upstream of the communication device, said sealed section being located between the sealing mechanism and the user's ear drum;
Earphone device 100 corresponds to the claimed sealing mechanism. Earphone device 100 includes an ear pad 30 made of silicone rubber that flares to a diameter exceeding that of the auditory meatus. Id. at ¶ 54, FIG.3. This seals the portion of the canal/meatus that is upstream of sound generated by signal-to-sound converter/speaker 10 and that is between the ear drum and pad 30. Id.
“a sound conduit in acoustic communication with a sound source and configured to provide for transmission of sound waves from the sound source through the sound conduit and into the sealed section of the ear canal,
“wherein the sound conduit includes:
“a first opening configured to provide for entry of sound waves from the sound source into the sound conduit;
“a second opening configured to provide for output of sound waves from the sound conduit into the ear canal;
“a conduit housing at least partially provided between the first opening and the second opening; and
Earphone device 100 further includes a sound tube 20, or sound conduit housing. Id. at ¶ 50–53. Sound tube 20 is open at both of its longitudinal ends. Id. One end receives sounds from speaker 10 at an entry hole and allows the sounds to pass along propagation hole 21 to the other end 32 which opens to and is positioned in the user’s auditory meatus. Id. at ¶ 55.

Sound tube 20 includes a vent opening 23 along the wall of the tube. Id. at ¶ 61, 63, FIGs.3, 6, 7.
“an acoustic valve having a valve member moveably coupled with the conduit housing, which moveable coupling is configured to provide a relative motion of the valve member and the conduit housing, the relative motion including a translational motion of the valve member with respect to the conduit housing or a rotational motion of the valve member with respect to the conduit housing, such that by said relative motion the acoustic valve is configured to provide for opening or closing the vent opening;
Takigawa’s earphone device 100 also includes a valve in the form of switching mechanism 40. Id. at ¶¶ 60–66. In alternative embodiments mechanism 40 slides or rotates along sound tube 20. Id. at FIGs.4–7. Sliding or rotating mechanism 40 causes it to open/close vent 23 by positioning a portion of a short tube 40a in a way that either uncovers or covers vent 23. Id. at ¶¶ 67–71, 73–81, FIGs.3–7.
“the communication device further comprising an electrical actuator configured to activate said relative motion,
“wherein the actuator is configured to provide a magnetic field, by which magnetic field a driving force for said relative motion is provided,
“wherein the actuator includes a first driving part fixedly coupled to the conduit housing and a second driving part fixedly coupled to the valve member, wherein the first driving part and the second driving part are configured to interact via said magnetic field,
“wherein said first driving part or said second driving part includes two 
“wherein the magnetic member of the other of said first driving part and second driving part is provided within the spacing distance,
“wherein each of the two of the magnetic members includes a magnetizable 
“wherein at least one of the two of the magnetic members includes a conductor configured to be supplied with a current, such that the conductor is configured to generate at least part of said magnetic field 
“wherein the other of the first driving part and the second driving part comprises a magnet.”
See id. Takigawa additionally suggests driving switching mechanism with an actuator, such as an electric motor or a solenoid-operated linear actuator. Id. at ¶ 152. The reference omits a detailed description of how the actuator would be constructed and how it would operate. Accordingly, Takigawa does not anticipate all the actuator details recited in this claim.

Table 1
The foregoing table shows that Takigawa’s sound generating apparatus 200 corresponds closely to the claimed communication device. The two devices differ because Takigawa does not describe all the details of the claimed actuator. This is not a patentable distinction.
As explained in the table above, Takigawa’s sound generating apparatus 200 relies on a switching mechanism 40 to selectively open/close a vent 23a. Takigawa at ¶¶ 67–71, 73–81, FIGs.3–7. Takigawa describes several embodiments for opening/closing vent 23a, all of which are manually Id. Takigawa recognizes that a solenoid-driven linear actuator would be a suitable alternative, but does not describe any implementation details. Id. at ¶ 152.
The Patel reference describes a permanent magnet bistable solenoid actuator. Patel at Abs., cols. 2–4, FIGs.1, 2. According to Patel, the described actuator is advantageous because it exhibits a fast response and a large armature travel. Id. at col. l. 29 to col. 2 l. 7. Patel’s actuator includes the same elements as the claimed actuator as demonstrated in the table below.
Claim 1
The Patel Reference
“wherein the actuator is configured to provide a magnetic field, by which magnetic field a driving force for said relative motion is provided,
Patel’s actuator 10 generates a magnetic field to provide driving force to move a valve 38. Patel at cols.3, 4, FIGs.1, 2.
“wherein the actuator includes a first driving part fixedly coupled to the conduit housing and a second driving part fixedly coupled to the valve member, wherein the first driving part and the second driving part are configured to interact via said magnetic field,
Patel’s actuator 10 includes a first driving part formed by stator components 12, 14 fixed to a housing 16. Id. at col. 2 ll. 29–52, FIG.1. Actuator 10 further includes a second driving part including a moving armature 18 fixed to valve 38. Id. The stators 12, 14 interact with armature 18 through mutual magnetic interaction since the stators generate a fluctuating magnetic field that interacts with the permanent field provided by the magnetic elements 42, 44, 46 affixed to the stator. Id. at col. 2 l. 66 to col. 3 l. 19, col. 3 ll. 59–66, FIGs.1, 2.
“wherein said first driving part or said second driving part includes two magnetic members spaced from one another at a spacing distance and configured to provide for magnetic interaction with the other of said first driving part and second driving part within the spacing distance,
Patel’s actuator 10 includes two stators 12, 14 corresponding to the claimed two magnetic members. Id. at col. 2 ll. 29–65, FIG.1. Stators 12, 14 and spaced apart to form a gap, or spacing distance. Stators 12, 14 generate a magnetic field in the gap. Id. The stators interact with the armatures magnets interact due to their overlapping magnetic fields when the coils are energized. Id. at col. 2 l. 66 to col. 3 l. 19, col. 3 ll. 59–66, FIGs.1, 2.
“wherein the magnetic member of the other of said first driving part and second driving part is provided within the spacing distance,
The gap formed by stators 12, 14 contains magnets 42, 44 of armature 18. Id.
“wherein each of the two of the magnetic members includes a magnetizable material,
Stators 12, 14 are made of ferromagnetic core materials. Id. at col. 1 ll. 33–38, FIG.1.
“wherein at least one of the two of the magnetic members includes a conductor configured to be supplied with a current, such that the conductor is configured to generate at least part of said magnetic field, the at least part of the magnetic field generated by the conductor being deactivatable,
Similarly, stators 12, 14 include coils 68, 70 that generate a magnetic field as current is forced through them. Id. at col. 3 ll. 20–58, FIGs.1, 2. Patel describes disabling the current and field during operation. Id.
“the magnetizable material of the at least one of the two of the magnetic members being configured to store at least part of the magnetic field generated by the coil after deactivation of the magnetic field generated by the coil, and
Because the cores of stators 12, 14 are ferromagnetic, they will inherently exhibit a storage effect due to residual net magnetic flux when coils 68, 70 are de-energized. Id. at col. 3 ll. 20–58, FIGs.1, 2. This is seen in the attractive force between stator 18 and stator 14 when the coils are de-energized. See id.
“wherein the other of the first driving part and the second driving part comprises a magnet.”
Armature 18 includes magnets 42, 44. Id.

Table 2
From the above teachings, one of ordinary skill in the art at the time of the invention would have reasonably recognized that Takigawa’s sound generating apparatus, particularly its switching mechanism 40 would be improved by adding a solenoid-operated linear actuator. One of ordinary skill in the art would have also recognized, particularly from Patel’s 
Claim 22 depends on claim 21 and further requires the following:
“wherein the actuator is configured to move the valve member.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Takigawa’s switching mechanism 40 to include a solenoid-driven linear actuator that would move the switching mechanism’s short tube 40a to cover/uncover vent opening 23a in sound tube 20. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 23 depends on claim 21 and further requires the following:
“wherein the conduit housing includes a coupling surface at which said moveable coupling is provided such that said relative motion is directed along said coupling surface.”

Claim 24 depends on claim 23 and further requires the following:
“wherein the coupling surface is provided at a surface of a side wall of the conduit, wherein the valve member is at least partially disposed at the coupling surface.”
The outer surface of sound tube 20 is one surface of the tube’s side wall. Takigawa at ¶¶ 56, 57, FIGs.3, 6. Short tube 40a, corresponding to the claimed valve member, is disposed at that outer surface. Id. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 25 depends on claim 21 and further requires the following:
“wherein the magnetic member of the first driving part or the second driving part includes a magnetic pole having a pole surface configured such that flux lines of said magnetic field can emanate on the pole surface, wherein the magnetic member of the other of said first driving part and second driving part is provided in a space permeated by said flux lines of said magnetic field.”
Similarly, Patel describes and suggests implementing an actuator having a stator whose magnets and coils exhibit a magnetic pole oriented so magnetic flux lines emanate into a space occupied 
Claim 26 depends on claim 25 and further requires the following:
“wherein the pole surface includes a curvature around a central axis of the sound conduit.”
Patel’s actuator is not described in the context of Takigawa’s sound generating apparatus 200. However, Patel describes the actuator as annular. Patel at col. 1 ll. 33–38. Accordingly, one of ordinary skill in the art would have found it obvious to implement Patel’s actuator to fit around a central axis of Takigawa’s sound tube 20. For example, one of ordinary skill would have simply bored out the actuator to allow for sound propagation, formed armature 18 in an annular manner and provided it on the actuator’s outer periphery to anchor into and move short tube 40a. See Takigawa at ¶ 62, FIG.3 (depicting a spring-loaded embodiment where a driving force is provided by an annular spring located around the outer periphery of sound tube 20). For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 27 depends on claim 25 and further requires the following:
“wherein the pole surface points in a direction at which the second opening of the sound conduit is provided.”
Claim 28 depends on claim 21 and further requires the following:

Takigawa’s switching mechanism moves in parallel along sound tube 20. Takigawa at ¶¶ 73–81, FIGs.6, 7. Accordingly, one of ordinary skill in the art would have oriented the magnetic poles to point towards the sound opening 32 of sound tube 20 and would have arranged the spacing distance to extend in parallel to the sound tube’s side wall. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claims.
Claim 29 depends on claim 21 and further requires the following:
“wherein the magnetic members spaced from one another at the spacing distance are configured such that a retention force is provided by said magnetic field at each end of the spacing distance, by which retention force the magnetic member provided within the spacing distance can be retained in a stable position at a respective end position of said relative motion of the valve member and the conduit housing.”
Similarly, Patel provides precise positioning of a movable armature’s magnets 42, 44 along the axis of armature 18 with the magnetic interaction between stator coils 68, 70 and stator cores 12, 14 and the movable magnets 42, 44. Patel at col. 3 ll. Patel at col. 3 ll. 20–58, FIGs.1, 2. This allows Patel’s stators 12, 14 to exhibit a retention force on magnets 42, 44, to position and retain the magnets at each end of the space between stators 12, 14. See id. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 30 depends on claim 21 and further requires the following:
“wherein the magnetic member includes a magnetizable element that is provided within a range of the conductor, the range being selected such that the magnetizable element is configured to be magnetized by the magnetic field provided by the conductor.”
Similarly, Patel ferromagnetic ring 46 along with movable magnets 42, 44 in the gap affected by the field generator by stators 12, 14. Patel at col. 2 ll. 33–65, FIGs.1, 2. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 31 depends on claim 30 and further requires the following:
“wherein the magnetic member is configured such that a retention force is provided by said magnetic field, by which retention force the first driving part and the second driving part can be retained in a stable position at a respective end position of said relative motion of the valve member and the conduit housing, wherein said retention force is at least partially provided from the magnetizable element.”
Similarly, Patel provides precise positioning of a movable armature’s magnets 42, 44 along the axis of armature 18 with the magnetic interaction between stator coils 68, 70 and stator cores 12, 14 and the movable magnets 42, 44 and movable ferromagnetic ring 46. Patel at col. 3 ll. Patel at col. 3 ll. 20–58, FIGs.1, 2. This allows Patel’s stators 12, 14 to exhibit a retention force on magnets 42, 44 and ring 46, to position and retain the movable elements at each end of the space between stators 12, 14. See id. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 32 depends on claim 30 and further requires the following:

Similarly, Patel provides precise positioning of a movable armature’s magnets 42, 44 along the axis of armature 18 with the magnetic interaction between stator coils 68, 70 and stator cores 12, 14 and the movable magnets 42, 44. Patel at col. 3 ll. Patel at col. 3 ll. 20–58, FIGs.1, 2. This allows Patel’s stators 12, 14 to exhibit a retention force on magnets 42, 44, to position and retain the magnets at each end of the space between stators 12, 14. See id. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 33 depends on claim 21 and further requires the following:
“wherein the magnetic member of the first driving part or the second driving part is provided at a larger axial distance from the second opening than an axial distance of the vent opening from the second opening, the axial distance defined as a distance in the direction of a central axis of the sound conduit.”
Takigawa’s switching mechanism includes a knob 42 behind vent 23a—i.e., further from opening 32—so that tube 40a may be moved in parallel along sound tube 20. Takigawa at ¶¶ 73–81, FIGs.6, 7. Accordingly, one of ordinary skill in the art would have oriented the magnetic members 12, 14 behind vent opening 23a so that a driving force would provided in an analogous manner to the disclosed manual operation. See also Takigawa at ¶ 62, FIG.3 (depicting a spring-loaded embodiment where a driving force is provided by an annular spring located further from opening 32 than vent opening 23a). For the foregoing reasons, the combination of the Takigawa 
Claim 34 depends on claim 21 and further requires the following:
“wherein the conduit housing comprises an outer side wall and an inner side wall, the outer side wall having a larger distance from a central axis of the sound conduit than the inner side wall, wherein the magnetic member of the first driving part or the second driving part is provided in between the outer side wall and the inner side wall.”
Takigawa similarly suggests locating Patel’s actuator components between an inner and outer side wall. For example, Takigawa includes a pocket 43b for a driving spring 40b between sound tube 20 and short tube 40a. Takigawa at FIG.3. That implementation detail would have reasonably suggested locating Patel’s actuator in a similar type of pocket. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 35 depends on claim 21 and further requires the following:
“wherein the conduit housing includes a side wall, the side wall at least partially delimiting a sound conduit chamber in a direction of a central axis of the sound conduit, the sound conduit chamber configured to provide for travelling of sound waves from the first opening to the second opening along said central axis, wherein the vent opening is formed in the side wall of the conduit housing and leads to the sound conduit chamber.”
Takigawa’s sound tube 20 is depicted with a side wall defining a sound propagation hole 21 along a central axis. Takigawa at ¶¶ 73–81, FIGs.6, 7. The sound tube’s side wall also includes vent opening 23a, which leads into Id. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 36 depends on claim 21 and further requires the following:
“the communication device being dimensioned to be provided in a user's ear canal.”
Takigawa likewise describes sizing earphone device 100—namely ear pad 30—to fit in a user’s ear canal. Takigawa at ¶ 54, FIG.1. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 37 is drawn to “a communication device configured for use in a user’s ear canal.”
Claim 37
The Takigawa Reference
“37. A communication device configured for use in a user's ear canal comprising:
Takigawa describes a sound generating apparatus 200 that includes a CD player 201 and an earphone device 100, that together correspond to the claimed communication device. Takigawa at ¶ 50, FIG.1.
“a sealing mechanism configured to acoustically seal a section of the ear canal upstream of the communication device, said sealed section being located between the sealing mechanism and the user's ear drum;
Earphone device 100 corresponds to the claimed sealing mechanism. Earphone device 100 includes an ear pad 30 made of silicone rubber that flares to a diameter exceeding that of the auditory meatus. Id. at ¶ 54, FIG.3. This seals the portion of the canal/meatus that is upstream of sound generated by signal-to-sound converter/speaker 10 and that is Id.

“a first opening configured to provide for entry of sound waves from the sound source into the sound conduit;
“a second opening configured to provide for output of sound waves from the sound conduit into the ear canal;
“a conduit housing at least partially provided between the first opening and the second opening; and
Earphone device 100 further includes a sound tube 20, or sound conduit housing. Id. at ¶ 50–53. Sound tube 20 is open at both of its longitudinal ends. Id. One end receives sounds from speaker 10 at an entry hole and allows the sounds to pass along propagation hole 21 to the other end 32 which opens to and is positioned in the user’s auditory meatus. Id. at ¶ 55.
“- a vent opening in the conduit housing, the vent opening configured to provide for venting of sound waves through the vent opening,
Sound tube 20 includes a vent opening 23 along the wall of the tube. Id. at ¶ 61, 63, FIGs.3, 6, 7.
“an acoustic valve having a valve member moveably coupled with the conduit housing, which moveable coupling is configured to provide a relative motion of the valve member and the conduit housing, the relative motion including a translational motion of the valve member with respect to the conduit housing or a rotational motion of the valve member with respect to the conduit housing, such that by said relative motion the acoustic valve is 
Id. at ¶¶ 60–66. In alternative embodiments mechanism 40 slides or rotates along sound tube 20. Id. at FIGs.4–7. Sliding or rotating mechanism 40 causes it to open/close vent 23 by positioning a portion of a short tube 40a in a way that either uncovers or covers vent 23. Id. at ¶¶ 67–71, 73–81, FIGs.3–7.
“the communication device further comprising an electrical actuator configured to activate said relative motion,
“wherein the actuator is configured to provide a magnetic field, by which magnetic field a driving force for said relative motion is provided,
“wherein the actuator includes a first driving part fixedly coupled to the conduit housing and a second driving part fixedly coupled to the valve member, wherein the first driving part and the second driving part are configured to interact via said magnetic field,
“wherein said first driving part or said second driving part includes two permanent magnets spaced from one another at a spacing distance and configured to provide for magnetic interaction with the other of said first driving part and second driving part within the spacing distance, wherein the magnetic member of the other of said first driving part and second driving part is provided within the spacing distance, and
“wherein the other of the first driving part and the second driving part comprises a magnetizable element and a conductor configured to be supplied with a current, such that the conductor is configured to generate at least part of said magnetic field, the magnetizable 
See id. Takigawa additionally suggests driving switching mechanism with an actuator, such as an electric motor or a solenoid-operated linear actuator. Id. at ¶ 152. The reference omits a detailed description of how the actuator would be constructed and how it would operate. Accordingly, Takigawa does not anticipate all the actuator details recited in this claim.

Table 3
The foregoing table shows that Takigawa’s sound generating apparatus 200 corresponds closely to the claimed communication device. The two devices differ because Takigawa does not describe all the details of the claimed actuator. This is not a patentable distinction.
As explained in the table above, Takigawa’s sound generating apparatus 200 relies on a switching mechanism 40 to selectively open/close a vent 23a. Takigawa at ¶¶ 67–71, 73–81, FIGs.3–7. Takigawa describes several embodiments for opening/closing vent 23a, all of which are manually drive—i.e., a user must exert force on a knob to physically translate/rotate a short tube 40a in order to cover/uncover vent 23a. Id. Takigawa recognizes that a solenoid-driven linear actuator would be a suitable alternative, but does not describe any implementation details. Id. at ¶ 152.
The Grumazescu reference describes an electromagnetic linear drive, useful to drive a piston, a pump, a loudspeaker or other applications requiring precise linear motion or positioning. Grumazescu at Abs., col. 1 ll. 5–10. One particular embodiment provides for bidirectional movement of a shaft, for example, attached to a movable magnet 23. Id. at col. 3 ll. 22–52, FIG.3. According to Grumazescu, the described actuator is advantageous because of its improved efficiency over existing designs. See id. at col. 1 ll. 28–37. The Yamazaki reference also teaches and suggests an alternative structure, where a movable, magnetizable iron core 45a is paired with a coil 45b. See Yamazaki at cols. 15–17, FIG.17.
A combination of Grumazescu’s actuator and Yamazaki’s movable coil and movable core includes the same elements as the claimed actuator as demonstrated in the table below.
Claim 37
Grumazescu-Yamazaki
“wherein the actuator is configured to provide a magnetic field, by which magnetic field a driving force for said relative motion is provided,
Grumazescu describes a bidirectional actuator that uses the magnetic field generated by stationary/stator magnets 21, 22 and coils 17, 18 to move a mobile magnet 23. Grumazescu at col. 4 ll. 22–35, FIG.3.
“wherein the actuator includes a first driving part fixedly coupled to the conduit housing and a second driving part fixedly coupled to the valve member,
Grumazescu’s actuator similarly includes a first driving part, or stator, comprising magnets 21, 22 and coils 17, 18 fixed to a housing 25. Id. The actuator further includes a movable magnet 23 coupled to a movable shaft 24, or valve member. Id.
“wherein the first driving part and the second driving part are configured to interact via said magnetic field,
The magnetic fields generated by the stator components interact with and move movable magnet 23. Id.
“wherein said first driving part or said second driving part includes two permanent magnets spaced from one another at a spacing distance and configured to provide for magnetic interaction with the other of said first driving part and second driving part within the spacing distance,
See id.

N/A
“wherein the other of the first driving part and the second driving part is provided within the spacing distance and
Movable magnet 23 is located in the spacing distance between the stators. See id.
“[wherein the other of the first driving part and the second driving part] comprises a magnetic member including a magnetizable material also comprises a conductor configured to be supplied with a current, such that the conductor is configured to generate at least part of said magnetic field,
“the magnetic member 
Movable magnet 23, by definition, includes a magnetizable material, one that has been magnetized into a permanent magnet. 
Additionally, all the materials used, except the magnets themselves, are diamagnetic. Id. at col. 4 ll. 1–11.
Grumazescu’s actuator differs from the claimed actuator because movable magnet 23 is not paired with a conductor that is supplied current to generate a magnetic field. This is a known alternative, however. See Yamazaki at cols. 15–17, FIG.17 (describing an actuator with a movable coil and a magnetizable iron core in place of a movable magnet).

Table 4
From the above teachings, one of ordinary skill in the art at the time of the invention would have reasonably recognized that Takigawa’s sound generating apparatus, particularly its switching mechanism 40 would be improved by adding a solenoid-operated linear actuator. One of ordinary skill in the art would have also recognized, particularly from Grumazescu’s and Yamazaki’s teachings, that a suitable solenoid may be implemented with a bidirectional actuator that includes the same components as the claimed actuator. One of ordinary skill in the art would have also recognized that the actuator should affix its stators to tube 20 and should affix its armature to short tube 40a to allow the relative motion of the armature to generate Takigawa’s short tube sliding motion. Accordingly, it would have been obvious to implement Takigawa’s switching mechanism 40 with a bidirectional actuator corresponding to the claimed actuator. For the 
Claim 38 depends on claim 37 and further requires the following:
“the communication device being dimensioned to be provided in a user's ear canal.”
Takigawa likewise describes sizing earphone device 100—namely ear pad 30—to fit in a user’s ear canal. Takigawa at ¶ 54, FIG.1. For the foregoing reasons, the combination of the Takigawa, the Patel and the Yamazaki references makes obvious all limitations of the claim.
Claim 39 depends on claim 37 and further requires the following:
“the communication device being dimensioned to be provided in a user’s ear canal.”
Takigawa describes earphone device 100 as being sized to fit in an ear canal—more particularly, describing device 100 as an intro-concha type earphone. Takigawa at ¶¶ 3, 5, 54. For the foregoing reasons, the combination of the Takigawa, the Patel and the Yamazaki references makes obvious all limitations of the claim.
Claim 40 depends on claim 37 and further requires the following:
“wherein the at least part of the magnetic field generated by the conductor being deactivatable, the magnetizable material of the at least one of the two of the magnetic members being configured to store at least part of the magnetic field generated by the coil after deactivation of the magnetic field generated by the coil.”
The obviousness rejection of claim 38, incorporated herein, shows that the combination of Takigawa, Patel and Yamazaki contemplates forming Patel’s movable magnet 23 as a coil and iron core. Because the iron core is ferromagnetic, it is magnetizable and will store some of the magnetic field generated by the coil when the coil is deactivated. For the foregoing reasons, the combination of the Takigawa, the Patel and the Yamazaki references makes obvious all limitations of the claim.
Summary
Claims 21–40 are rejected under 35 U.S.C. § 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Applicant’s Arguments
Applicant’s Reply (22 September 2021) has substantively amended the claims. This Office action has been updated accordingly, reinstituting the rejecting of claim 21 and its dependents on the basis of the Patel reference. This rejection was necessitated by the amendment.
Applicant’s Reply (22 September 2021) further includes remarks concerning the previous rejection of the claims included in the Final Rejection (08 June 2021). The remarks concerning claim 21, and its dependents, in connection with the Grumazescu reference have been rendered moot by the new ground of rejection entered in this Office action.
Applicant comments that the Patel and Grumazescu references are not suitable for combination with the base Takigawa reference. (Reply at 8, 9 (22 September 2021). Applicant previously made this comment in connection with Patel, alleging that Patel’s valve is “clearly [] for internal combustion engines.” (Reply at 8 (18 May 2021)). Applicant has not produced any objective evidence or reasoning establishing that the Patel and Grumazescu references are somehow limited to macroscopic devices that could not be scaled down to fit in Takigawa’s intra-concha earphone through routine efforts. Moreover, there is an apparent visual similarity between the disclosed valve system and those described in Patel and Grumazescu. Compare Patel at FIG.1 with Spec. at FIG.14A; Grumazescu at FIG.3 with Spec. at FIG.14A. Apart from any special efforts on the part of Applicant, which have not been claimed, this similarly strongly shows obviousness. Specifically, all that would have been necessary is for one of ordinary skill in the art to do would be to scale down Patel’s and Grumazescu’s valves and move the connection between the movable magnetic element and the valve opening to accommodate the space within Takigawa’s earphone. These changes would have been suggested to one of ordinary skill in the art at the time of filing by Takigawa’s annular earphone structure and the valve position’s exterior position within that structure. See Takigawa at FIGs.3, 6, 7.
Applicant comments on claim 37 that Grumazescu does not disclose the two permanent magnets of a first or second driving part. (Reply at 9–10 (22 September 2021)). The rejection has been updated to clarify the Office’s position. Grumazescu includes a first driving part that includes two spaced apart stators, each with a magnet, corresponding to the claimed two permanent magnets. Accordingly, Grumazescu describes the two permanent magnets of the claim.
Applicant also comments on whether the claim term “magnetizable material/member” includes a permanent magnet. (Reply at 10.) There is no doubt that a permanent magnet is made from a magnetizable material since magnets are made from materials whose magnetic domains have been aligned in a polarized fashion under the influence of a magnetic field to produce a net magnetic moment. Permanent magnets can even be recharged through the exposure to a magnetic field.
Applicant’s remaining comments on claim 37 (Reply at 10) are moot because they pertain to limitations addressed by the combined teachings of Grumazescu and Yamazaki. Applicant does not provide any comments on the combined teachings of Takigawa, Grumazescu and Yamazaki.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

1/14/2022